DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on November 23, 2022 has been entered.
Response to Amendment
This office action is responsive to the amendment filed on November 23, 2022.  As directed by the amendment: no claims have been amended, no claims have been cancelled, and no claims have been added.  Thus, claims 1-24 are presently pending in this application.  
Response to Arguments
Applicant's arguments filed November 23, 2022 have been fully considered but they are not persuasive.  
On page 15 of the Remarks, Applicant argues a first reason, and that is Jung’s needles become weak or defective in the heating process and in the drawing process, and thus it is impossible to put into practical use because of the large drug loss.  This argument appears to link micro needles that are weak or defective and large drug loss, with the conclusion that practical use is therefore impossible.  Document 1 actually describes different manufacturing processes, and recites that one process (micro molding) may result in weak or defective (dry and break, or stick to the mold) micro needles, while another manufacturing process (drawing lithography) may result in significant drug loss.  The above argument is misleading for this reason, there is no link in document 1 between needles that are weak or defective and large drug loss, and therefore the conclusion drawn (impossible to put into practical use) is faulty. Applicant cites document 1 as evidence to show a manufacturing process (micro molding) that may result in micro needles that break when removed from a mold, or stick to the mold.  Examiner notes that document 1 does not specifically address the Jung patent, but instead presents the views of the interviewee, Professor Beomjoon Kim, with regard to three manufacturing methods for bio-dissolving microneedles.  Prof. Kim touches on each method of manufacturing, reciting limitations, drawbacks, or restrictions that might arise for each method, and finally mentioning a fourth manufacturing method developed by his lab using 3D printing.  With regard to the manufacturing method of micro molding, Prof. Kim recites that 95% of microneedles are fabricated with this process.  Prof. Kim notes that when a biodegradable polymer is used with a mold made from metal, the manufacturing process may result in needle breaks when the micro needles are removed from the mold, or the micro needles may stick to the mold resulting the tips of the needles not being sharp (defective), depending on the amount of heating used to dry the polymer.  Prof. Kim has only asserted that certain drawbacks might occur (and therefore might not occur) in certain very specific manufacturing scenarios (a polymer in a metal mold, and excessive or too little heating used to dry the polymer in the mold).  Additionally, Prof. Kim has not addressed other embodiments taught by Jung that use other types of materials besides polymers.  Jung teaches many different types of biocompatible materials that may be used in addition to polymers including cellulose and starch, see Jung P0037.  With regard to drawing lithography, Prof. Kim recites drawbacks that result in a significant loss of the drug during the process of coating the substrate.  However, this drawback mentioned by Prof. Kim does not support Applicant’s conclusion that it is impossible to put Jung’s needles into practical use, just that this type of manufacturing results in a significant loss of drug during the process of coating the substrate.  And finally, even though Applicant mentions the combination of Jung and Hammond, the focus of the argument here is on Jung and whether or not Jung can be relied upon in light of document 1.  In response to this, Examiner points to 35 U.S.C. 282 which recites that patents are presumed valid.
On pages 16-17 of the Remarks, Applicant argues a second reason, and that is the method of manufacturing taught by Jung is not cost effective, and this cost has resulted in Jung’s needles not having been put into practical use, nor the combination of Jung in view of Hammond for the same cost reasons.  Examiner notes that cost effectiveness and whether or not the subject matter of a patent has been put into practical use are not relevant to the issues at hand, which are whether or not Applicant’s claims overcome the cited art.  
On pages 17-18 of the Remarks, Applicant argues a third reason, and that is that Jung needles have a problem with the composition because of using biodegradable polymer.   Applicant’s argument cites document 3 and the potential issue of material accretion in the body (due to breakage  issues when micro needles are injected, presumably) that may cause impairment issues in the hepatic system and some immune based reactions, and that polymeric micro needles need to be strengthened to mitigate  this potential harm.   Applicant appears to be arguing that this mitigation has not occurred due to cost, and cites the needles not being put into practical use to support the argument.  The issue of cost and whether or not the micro needles of Jung have been put into practical use is not relevant, as noted above.  Additionally, Examiner notes P0037 wherein Jung teaches using biodegradable polymers, but also other materials such as cellulose, which is a most preferred material per Jung P0037.  In other words, Jung is not limited to only biodegradable polymers and Applicant does not address other embodiments of Jung.  Applicant also asserts that it is a fact that the combination of Jung’s needles and Hammond’s particles would be polymeric based microneedles, presumably relying on claim 2 of the pre grant publication.  In response, Examiner cites P0037 of Jung, and notes that the use of Jung as prior art by the Examiner is not limited to the claims, instead including the entire disclosure of the pre grant published patent application of Jung. 
On pages 18-19 of the Remarks, Applicant argues a fourth reason, and that is the Jung uses a manufacturing process call DAB, per a 2013 publication titled Controlled Release.  Jung’s patent was published in 2011, two years prior to Controlled Release.   In response, Examiner notes that the argument is not relevant.  A subsequent development by the same or different inventor is often times an improvement over the prior art.  
On page 19 of the Remarks, Applicant argues a fifth reason, and that is the cost to manufacture the proposed combination of Jung and Hammond would be higher than manufacturing Jung’s needles alone.  In response, Examiner notes that this argument is not relevant, as noted above.
On page 23 of the Remarks, Applicant argues a scenario wherein Hammonds particles are made of photolytically degradable polyelectrolytes, and the particles will degrade and decay faster in vitro under light than in vivo in the absence of light.  Applicant argues that Hammond does not consider light shielding during storage, and that a person skilled in the art would then conclude Hammond has not considered storage generally, and then further conclude that combining Hammond’s particles with Jung would be unstable. In response, Examiner first notes that Hammond’s particles could be made from many other types of materials besides photolytically degradable polyelectrolytes, as described below. The argument is not convincing because the logic is based on a skilled artisan’s assumptions about storage and stability in light of the above, without Applicant providing proof from a person skilled in the art to support those assumptions. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-16, and 21-24 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 2011/0177139 to Hyungil Jung et al. (Jung) in view of U.S. Patent 10,278,927 to Paula T. Hammond et al. (Hammond).
Regarding claims 1-3, Jung teaches an integumental dissolving needle device (Figs. 6a, 7a, 8a, 9a, 10a-c; Abstract; para. 27) for delivery of one or more pharmaceuticals that are not silk fibroins (para. 49 describes various drugs that are not silk fibroins), or one or more cosmetics that are not silk fibroins (para. 49 describes cosmetic ingredients such as wrinkle enhancer, skin-aging inhibitor, skin whitener that are not silk fibroins), into skin, scales, bark, or other integumental tissue (Figs. 10a-c; para. 27 shows the integumental dissolving needle being introduced into skin), comprising:
a dissolving needle (Fig. 6a, 7a, 8a, 9a; paras. 23-26, 31 describe a solid microneedle for drug release manufactured with a biodegradable, i.e. dissolving, material);
multi-layer granules (microparticles and nanoparticles are spheres configured to encapsulate a drug, P0044, wherein the drugs to be encapsulated are described in P0048-0050, and the materials used for encapsulating the drugs are described in P0051) housed by the dissolving needle (Figs. 6a, 7a, 8a, 9a; para. 31 describes mixing the biocompatible or biodegradable material of the solid microstructure with the drug incorporated in microparticles, nanoparticles, or an emulsion).
Jung does not teach the multi-layer granules comprising a micronized particle of a first pharmaceutical or cosmetic, a coating agent layer that is to be absorbed into the integument, the coating agent layer encapsulating the micronized particle, a layer of either the first pharmaceutical or cosmetic, or a second pharmaceutical or cosmetic different from the first pharmaceutical or cosmetic, covering the coating agent layer, and an outer coating layer that is to be absorbed into the integument, the outer coating layer encapsulating the layer of either the first or second pharmaceutical or cosmetic layer.
Hammond teaches the multi-layer granules (stable layer-by-layer, or LbL, coated particles, as shown in Fig. 1) comprising:
a micronized particle of a first pharmaceutical (col. 21, lines 38-44 describes the nanoparticle core being made hollow to compartmentalize biologics or a reservoir of drugs; col. 15, line 65-col. 16, line 5 describes various drugs and compositions that could be incorporated in the layer-by-layer (LbL films), however as col. 21, lines 38-44 and Fig. 1 show Hammond also contemplates the micronized particle retaining a pharmaceutical as well) or cosmetic (col. 16, lines 3-5 describes nutraceutical agents such as vitamins and minerals; lines 52-53 describes anti-microbials; U.S. Patent Application Publication 2002/0160965 to Lanzendorfer et al. para. 178 describes additives customary in cosmetics include vitamins and anti-microbials),
a coating agent layer (Fig. 1, LbL nanofilms; col. 13, lines 45-46 describes the first layer as coating the core) that is to be absorbed into the integument (col. 15, lines 20-26 describes the layers being formed of degradable polyelectrolyte that degrades when exposed to a liquid medium such as intracellular fluid, interstitial fluid that would be present in the integument, thus the layer as it degrades is absorbed into the integument), the coating agent layer encapsulating the micronized particle (col. 13, line 45-46 describes the first layer as coating, i.e. encapsulating, the core; see also Fig. 1),
a layer (Fig. 1, LbL nanofilms) of either the first pharmaceutical or cosmetic, or a second pharmaceutical or cosmetic different from the first pharmaceutical or cosmetic (col. 15, lines 26-28 describes the LbL layer degradation gradually and controllably releases releasable agents; col. 15, line 65-col. 16, line 5 describes various drugs and compositions that could be incorporated in the layer-by-layer (LbL films); and col. 16, lines 3-5 describes release agents such as vitamins and minerals; lines 52-53 describes anti-microbials, both of which are used in cosmetics), covering the coating agent layer (Fig. 1; col. 13, lines 41-56), and
an outer coating layer (col. 13, lines 46-47 describes an outer layer forming the particle surface) that is to be absorbed into the integument (col. 15, lines 20-26 describes the layers being formed of degradable polyelectrolyte that degrades when exposed to a liquid medium such as intracellular fluid, interstitial fluid that would be present in the integument, thus the layer as it degrades is absorbed into the integument), the outer coating layer encapsulating the layer of either the first or second pharmaceutical or cosmetic layer (col. 13, lines 46-47 describes an outer layer forming the particle surface thus encapsulating the layer of either the first or second pharmaceutical or cosmetic layer).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify at least some of the microparticles and nanoparticles of Jung by encapsulating the LbL coated particles of Hammond with the spheres of  Jung for the purpose of delivering a rich diversity of therapeutic or other agents, col. 1, lines 29-35, and further to manipulate the in-vivo stability, biodistribution, targeting and/or controlled release of one or more agents, as taught by Hammond col. 8, lines 55-58.

Regarding claims 4-6, Jung, in view of Hammond, teaches the integumental dissolving needle device (Figs. 6a, 7a, 8a, 9a, 10a-c; Abstract; para. 27) for delivery of one or more pharmaceuticals that are not silk fibroins (para. 49 describes various drugs that are not silk fibroins), or one or more cosmetics that are not silk fibroins (para. 49 describes cosmetic ingredients such as wrinkle enhancer, skin-aging inhibitor, skin whitener that are not silk fibroins), into skin, scales, bark, or other integumental tissue according to claims 1-3, where Jung further teaches:
additional granules housed by the dissolving needle (Figs. 6, 7, 8, 9, and 10 show multiple additional granules incorporated in the microneedles), the additional granules comprising:
a micronized particle of the first pharmaceutical or cosmetic (para. 44 describes the microparticles or nanoparticles as microscale or nanoscale “spheres configured to encapsulate the drug” which shows the pharmaceutical; para. 49 describes the pharmaceutical or cosmetic ingredients), and
an outer coating layer that is to be absorbed into the integument, the outer coating layer encapsulating the micronized particle (para. 44 describes the microparticles or nanoparticles encapsulating the drug core; para. 46 describes the microparticles and nanoparticles as biodegradable; para. 51 describes the microparticles and nanoparticles being formed of various materials identified in para. 37 as biocompatible and/or biodegradable, therefore the another outer coating layer which is formed of said materials is absorbable into the integument in the much the same way the microneedles formed of the materials in para. 37 are also biodegradable).

Regarding claims 7-9, Jung, in view of Hammond, teaches the integumental dissolving needle device according to claim 1, where Jung further teaches:
the dissolving needle itself (para. 53 describes a drug contained within the biocompatible material that forms the microneedle) is composed of one of:
one or more pharmaceuticals that are not silk fibroins (para. 49 describes various drugs that are not silk fibroins);
one or more cosmetics that are not silk fibroins (para. 49 describes cosmetic ingredients such as wrinkle enhancer, skin-aging inhibitor, skin whitener that are not silk fibroins);
one or more pharmaceuticals encapsulated by a coating layer that is absorbed into the integument (para. 44 describes the microparticles or nanoparticles as microscale or nanoscale “spheres configured to encapsulate the drug” which shows the base layer, such as the drug core, encapsulated by a coating agent, in other words there are two layers a base layer such as a drug core and the second layer being a microscale/nanoscale sphere, i.e. coating agent, encapsulating the drug layer; para. 49 describes the pharmaceutical or cosmetic ingredients; para. 51 describes the microparticles and nanoparticles being formed, i.e. the coating agent being, one of various compounds including cellulose or derivatives thereof (portion of para. 51 found on page 5); Figs. 6, 7, 8, 9, and 10 show multiple additional granules incorporated in the microneedles), and 
one or more cosmetics encapsulated by a coating layer that is absorbed into the integument (para. 44 describes the microparticles or nanoparticles as microscale or nanoscale “spheres configured to encapsulate the drug” which shows the base layer, such as the drug core, encapsulated by a coating agent, in other words there are two layers a base layer such as a drug core and the second layer being a microscale/nanoscale sphere, i.e. coating agent, encapsulating the drug layer; para. 49 describes the pharmaceutical or cosmetic ingredients; para. 51 describes the microparticles and nanoparticles being formed, i.e. the coating agent being, one of various compounds including cellulose or derivatives thereof (portion of para. 51 found on page 5); Figs. 6, 7, 8, 9, and 10 show multiple additional granules incorporated in the microneedles).

Regarding claims 10-12, Jung, in view of Hammond, teaches the integumental dissolving needle device according to Claim 4 (see rejection of claim 4 above), where Jung further teaches:
the dissolving needle itself (para. 53 describes a drug contained within the biocompatible material that forms the microneedle) is composed of one of:
one or more pharmaceuticals that are not silk fibroins (para. 49 describes various drugs that are not silk fibroins);
one or more cosmetics that are not silk fibroins (para. 49 describes cosmetic ingredients such as wrinkle enhancer, skin-aging inhibitor, skin whitener that are not silk fibroins); 
one or more pharmaceuticals encapsulated by a coating layer that is absorbed into the integument (para. 44 describes the microparticles or nanoparticles as microscale or nanoscale “spheres configured to encapsulate the drug” which shows the base layer, such as the drug core, encapsulated by a coating agent, in other words there are two layers a base layer such as a drug core and the second layer being a microscale/nanoscale sphere, i.e. coating agent, encapsulating the drug layer; para. 49 describes the pharmaceutical or cosmetic ingredients; para. 51 describes the microparticles and nanoparticles being formed, i.e. the coating agent being, one of various compounds including cellulose or derivatives thereof (portion of para. 51 found on page 5); Figs. 6, 7, 8, 9, and 10 show multiple additional granules incorporated in the microneedles); and
one or more cosmetics encapsulated by a coating layer that is absorbed into the integument (para. 44 describes the microparticles or nanoparticles as microscale or nanoscale “spheres configured to encapsulate the drug” which shows the base layer, such as the drug core, encapsulated by a coating agent, in other words there are two layers a base layer such as a drug core and the second layer being a microscale/nanoscale sphere, i.e. coating agent, encapsulating the drug layer; para. 49 describes the pharmaceutical or cosmetic ingredients; para. 51 describes the microparticles and nanoparticles being formed, i.e. the coating agent being, one of various compounds including cellulose or derivatives thereof (portion of para. 51 found on page 5); Figs. 6, 7, 8, 9, and 10 show multiple additional granules incorporated in the microneedles).

Regarding claim 13, Jung, in view of Hammond, teaches a needle device comprising one or more of the integumental dissolving needle device described in Claim 1 (see rejection of claim 1 above), where Jung further teaches provided on a surface of a poultice or surfaces of the poultice (Figs. 6a, 7a, 8a, 9a; para. 58 shows the needles extend from the surface of a substrate, i.e. poultice).

Regarding claim 14, Jung, in view of Hammond, teaches a needle device comprising one or more of the integumental dissolving needle device described in Claim 4 (see rejection of claim 4 above), where Jung further teaches provided on a surface of a poultice or surfaces of the poultice (Figs. 6a, 7a, 8a, 9a; para. 58 shows the needles extend from the surface of a substrate, i.e. poultice).

Regarding claim 15, Jung, in view of Hammond, teaches a needle device comprising one or more of the integumental dissolving needle device described in Claim 7 (see rejection of claim 7 above), where Jung further teaches provided on a surface of a poultice or surfaces of the poultice (Figs. 6a, 7a, 8a, 9a; para. 58 shows the needles extend from the surface of a substrate, i.e. poultice).

Regarding claim 16, Jung, in view of Hammond, teaches a needle device comprising one or more of the integumental dissolving needle device described in Claim 10 (see rejection of claim 10 above), where Jung further teaches provided on a surface of a poultice or surfaces of the poultice (Figs. 6a, 7a, 8a, 9a; para. 58 shows the needles extend from the surface of a substrate, i.e. poultice).

Regarding claim 21, Jung teaches an integumental dissolving needle device (Figs. 6a, 7a, 8a, 9a, 10a-c; Abstract; para. 27) for delivery of one or more pharmaceuticals that are not silk fibroins (para. 49 describes various drugs that are not silk fibroins), or one or more cosmetics that are not silk fibroins (para. 49 describes cosmetic ingredients such as wrinkle enhancer, skin-aging inhibitor, skin whitener that are not silk fibroins), into skin, scales, bark, or other integumental tissue (Figs. 10a-c; para. 27 shows the integumental dissolving needle being introduced into skin), comprising:
a dissolving needle (Fig. 6a, 7a, 8a, 9a; paras. 23-26, 31 describe a solid microneedle for drug release manufactured with a biodegradable, i.e. dissolving, material);
multi-layer granules (microparticles and nanoparticles are spheres configured to encapsulate a drug, P0044, wherein the drugs to be encapsulated are described in P0048-0050, and the materials used for encapsulating the drugs are described in P0051) housed by the dissolving needle (Figs. 6a, 7a, 8a, 9a; para. 31 describes mixing the biocompatible or biodegradable material of the solid microstructure with the drug incorporated in microparticles, nanoparticles, or an emulsion).
Jung does not teach the multi-layer granules consisting of a micronized particle of a first pharmaceutical or cosmetic, a coating agent layer that is to be absorbed into the integument, the coating agent layer encapsulating the micronized particle, a layer of either the first pharmaceutical or cosmetic, or a second pharmaceutical or cosmetic different from the first pharmaceutical or cosmetic, covering the coating agent layer, and an outer coating layer that is to be absorbed into the integument, the outer coating layer encapsulating the layer of either the first or second pharmaceutical or cosmetic layer.
Hammond teaches the multi-layer granules (Fig. 1) consisting of (col. 13, lines 61-62 describes 3 layers of LbL film, corresponding to the layers below):
a micronized particle of a first pharmaceutical (col. 21, lines 38-44 describes the nanoparticle core being made hollow to compartmentalize biologics or a reservoir of drugs; col. 15, line 65-col. 16, line 5 describes various drugs and compositions that could be incorporated in the layer-by-layer (LbL films), however as col. 21, lines 38-44 and Fig. 1 show Hammond also contemplates the micronized particle retaining a pharmaceutical as well) or cosmetic (col. 16, lines 3-5 describes nutraceutical agents such as vitamins and minerals; lines 52-53 describes anti-microbials; U.S. Patent Application Publication 2002/0160965 describes additives customary in cosmetics includes vitamins and anti-microbials),
a coating agent layer (Fig. 1, LbL nanofilms; col. 13, lines 45-46 describes the first layer as coating the core) that is to be absorbed into the integument (col. 15, lines 20-26 describes the layers being formed of degradable polyelectrolyte that degrades when exposed to a liquid medium such as intracellular fluid, interstitial fluid that would be present in the integument, thus the layer as it degrades is absorbed into the integument), the coating agent layer encapsulating the micronized particle (col. 13, line 45-46 describes the first layer as coating, i.e. encapsulating, the core; see also Fig. 1),
a layer (Fig. 1, LbL nanofilms) of either the first pharmaceutical or cosmetic, or a second pharmaceutical or cosmetic different from the first pharmaceutical or cosmetic (col. 15, lines 26-28 describes the LbL layer degradation gradually and controllably releases releasable agents; col. 15, line 65-col. 16, line 5 describes various drugs and compositions that could be incorporated in the layer-by-layer (LbL films); and col. 16, lines 3-5 describes release agents such as vitamins and minerals; lines 52-53 describes anti-microbials, both of which are used in cosmetics), covering the coating agent layer (Fig. 1; col. 13, lines 41-56), and
an outer coating layer (col. 13, lines 46-47 describes an outer layer forming the particle surface) that is to be absorbed into the integument (col. 15, lines 20-26 describes the layers being formed of degradable polyelectrolyte that degrades when exposed to a liquid medium such as intracellular fluid, interstitial fluid that would be present in the integument, thus the layer as it degrades is absorbed into the integument), the outer coating layer encapsulating the layer of either the first or second pharmaceutical or cosmetic layer (col. 13, lines 46-47 describes an outer layer forming the particle surface thus encapsulating the layer of either the first or second pharmaceutical or cosmetic layer).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify at least some of the microparticles and nanoparticles of Jung by encapsulating the LbL coated particles of Hammond with the spheres of  Jung for the purpose of delivering a rich diversity of therapeutic or other agents, col. 1, lines 29-35, and further to manipulate the in-vivo stability, biodistribution, targeting and/or controlled release of one or more agents, as taught by Hammond col. 8, lines 55-58.

Regarding claim 22, Jung, in view of Hammond, teaches the integumental dissolving needle device according to Claim 1, but does not explicitly teach the multi-layer granules further include a structure in which (1) the layer of either the first or second pharmaceutical or cosmetic, and (2) the outer coating layer that is absorbed into the integument are all repeated.
However, Hammond further teaches the multi-layer granules further include a structure in which (1) the layer of either the first or second pharmaceutical or cosmetic, and (2) the outer coating layer that is to be absorbed into the integument are all repeated.
Hammond teaches the multi-layer granules (Fig. 1) further include a structure in which (1) the layer (Fig. 1, LbL nanofilms) of either the first or second pharmaceutical or cosmetic (col. 15, lines 26-28 describes the LbL layer degradation gradually and controllably releases releasable agents; col. 15, line 65-col. 16, line 5 describes various drugs and compositions that could be incorporated in the layer-by-layer (LbL films); and col. 16, lines 3-5 describes release agents such as vitamins and minerals; lines 52-53 describes anti-microbials, both of which are used in cosmetics), and (2) the outer coating layer that is to be absorbed into the integument (col. 13, lines 46-47 describes an outer layer forming the particle surface) are all repeated (Fig. 1; col. 13, line 57-col. 14, line 8 describes various embodiments of the LbL films that have differing numbers of layers).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified Jung, in view of Hammond’s multi-layer granules with the multi-layer granules further including a structure in which the layer of either the first or second pharmaceutical or cosmetic, and the outer coating layer are repeated as in Hammond for the purpose of delivering a rich diversity of therapeutic or other agents, col. 1, lines 29-35, and further to manipulate the in-vivo stability, biodistribution, targeting and/or controlled release of one or more agents, as taught by Hammond col. 8, lines 55-58.

Regarding claim 23, Jung, in view of Hammond, teaches the integumental dissolving needle device according to Claim 4, but does not explicitly teach the multi-layer granules further include a structure in which the layer of either the first or second pharmaceutical or cosmetic, and the outer coating layer are repeated.
However, Hammond further teaches the multi-layer granules further include a structure in which the layer of either the first or second pharmaceutical or cosmetic, and the outer coating layer are repeated.
Hammond teaches the multi-layer granules (Fig. 1) further include a structure in which the layer (Fig. 1, LbL nanofilms) of either the first or second pharmaceutical or cosmetic (col. 15, lines 26-28 describes the LbL layer degradation gradually and controllably releases releasable agents; col. 15, line 65-col. 16, line 5 describes various drugs and compositions that could be incorporated in the layer-by-layer (LbL films); and col. 16, lines 3-5 describes release agents such as vitamins and minerals; lines 52-53 describes anti-microbials, both of which are used in cosmetics), and the outer coating layer (col. 13, lines 46-47 describes an outer layer forming the particle surface) are repeated (Fig. 1; col. 13, line 57-col. 14, line 8 describes various embodiments of the LbL films that have differing numbers of layers).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified Jung, in view of Hammond’s multi-layer granules with the multi-layer granules further including a structure in which the layer of either the first or second pharmaceutical or cosmetic, and the outer coating layer are repeated as in Hammond for the purpose of delivering a rich diversity of therapeutic or other agents, col. 1, lines 29-35, and further to manipulate the in-vivo stability, biodistribution, targeting and/or controlled release of one or more agents, as taught by Hammond col. 8, lines 55-58.

Regarding claim 24, Jung, in view of Hammond, teaches the integumental dissolving needle device according to Claim 7, but does not explicitly teach the multi-layer granules further include a structure in which the layer of either the first or second pharmaceutical or cosmetic, and the outer coating layer are repeated.
However, Hammond further teaches the multi-layer granules further include a structure in which the layer of either the first or second pharmaceutical or cosmetic, and the outer coating layer are repeated.
Hammond teaches the multi-layer granules (Fig. 1) further include a structure in which the layer (Fig. 1, LbL nanofilms) of either the first or second pharmaceutical or cosmetic (col. 15, lines 26-28 describes the LbL layer degradation gradually and controllably releases releasable agents; col. 15, line 65-col. 16, line 5 describes various drugs and compositions that could be incorporated in the layer-by-layer (LbL films); and col. 16, lines 3-5 describes release agents such as vitamins and minerals; lines 52-53 describes anti-microbials, both of which are used in cosmetics), and the outer coating layer (col. 13, lines 46-47 describes an outer layer forming the particle surface) are repeated (Fig. 1; col. 13, line 57-col. 14, line 8 describes various embodiments of the LbL films that have differing numbers of layers).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified Jung, in view of Hammond’s multi-layer granules with the multi-layer granules further including a structure in which the layer of either the first or second pharmaceutical or cosmetic, and the outer coating layer are repeated as in Hammond for the purpose of delivering a rich diversity of therapeutic or other agents, col. 1, lines 29-35, and further to manipulate the in-vivo stability, biodistribution, targeting and/or controlled release of one or more agents, as taught by Hammond col. 8, lines 55-58.

Claims 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Jung, in view of Hammond, as applied to claims 1, 4, 10, and 14 above, and further in view of U.S. Patent Application Publication 2016/0022975 to Danielle L. Clay et al. (Clay).
Regarding claim 17, Jung, in view of Hammond, teaches the integumental dissolving needle device according to Claim 1 (see rejection of claim 1 above), wherein:
The integumental dissolving needle device is sectionable (Figs. 6a, 7a, 8a, 9a, 10a; para. 59 shows the substrate or needles can be separated, i.e. sectionable, from the substrate or into smaller sizes and lengths such as by physically cutting the needles with a knife or using a laser cutter).
But Jung, in view of Hammond, does not teach a product name or product names and dosage or dosages written on a surface or surfaces of the integumental dissolving needle device.
Clay teaches a product name or product names and dosage or dosages written on a surface or surfaces of the [device] (Figs. 8d, 8e; para. 106 describes the drug name and dosage appearing on the surface of a ring attached to the device).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included Clay’s labeling with a product name or product names and dosage or dosages written on a surface or surfaces of the integumental dissolving needle device of Jung, in view of Hammond, “to facilitate selection of a drug delivery device containing the correct drug” (para. 67) as taught by Clay.

Regarding claim 18, Jung, in view of Hammond, teaches the integumental dissolving needle device according to Claim 4 (see rejection of claim 4 above), wherein:
the integumental dissolving needle device is sectionable (Figs. 6a, 7a, 8a, 9a, 10a; para. 59 shows the substrate or needles can be separated, i.e. sectionable, from the substrate or into smaller sizes and lengths such as by physically cutting the needles with a knife or using a laser cutter).
But Jung, in view of Hammond, does not teach a product name or product names and dosage or dosages written on a surface or surfaces of the integumental dissolving needle device.
Clay teaches a product name or product names and dosage or dosages written on the device surface or surfaces of [the device] (Figs. 8d, 8e; para. 106 describes the drug name and dosage appearing on the surface of a ring attached to the device).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included Clay’s labeling with a product name or product names and dosage or dosages written on a surface or surfaces in the integumental dissolving needle device of Jung, in view of Hammond, “to facilitate selection of a drug delivery device containing the correct drug” (para. 67) as taught by Clay.

Regarding claim 19, Jung, in view of Hammond, teaches the integumental dissolving needle device according to Claim 10 (see rejection of claim 10 above), wherein:
the integumental dissolving needle device is sectionable (Figs. 6a, 7a, 8a, 9a, 10a; para. 59 shows the substrate or needles can be separated, i.e. sectionable, from the substrate or into smaller sizes and lengths such as by physically cutting the needles with a knife or using a laser cutter).
But Jung, in view of Hammond, does not teach a product name or product names and dosage or dosages written on a surface or surfaces of the integumental dissolving needle device.
Clay teaches a product name or product names and dosage or dosages written on a surface or surfaces of [the device] (Figs. 8d, 8e; para. 106 describes the drug name and dosage appearing on the surface of a ring attached to the device).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included Clay’s labeling with a product name or product names and dosage or dosages written on a surface or surfaces of the integumental dissolving needle device of Jung, in view of Hammond, “to facilitate selection of a drug delivery device containing the correct drug” (para. 67) as taught by Clay.

Regarding claim 20, Jung, in view of Hammond, teaches the integumental dissolving needle device according to Claim 14 (see rejection of claim 14 above), wherein:
the integumental dissolving needle device is sectionable (Figs. 6a, 7a, 8a, 9a, 10a; para. 59 shows the substrate or needles can be separated, i.e. sectionable, from the substrate or into smaller sizes and lengths such as by physically cutting the needles with a knife or using a laser cutter).
But Jung, in view of Hammond, does not teach a product name or product names and dosage or dosages written on a surface or surfaces of the integumental dissolving needle device.
Clay teaches a product name or product names and dosage or dosages written on a surface or surfaces of [the device] (Figs. 8d, 8e; para. 106 describes the drug name and dosage appearing on the surface of a ring attached to the device).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included Clay’s labeling with a product name or product names and dosage or dosages written on a surface or surfaces of the integumental dissolving needle device of Jung, in view of Hammond, “to facilitate selection of a drug delivery device containing the correct drug” (para. 67) as taught by Clay.
Conclusion
This is a continuation of applicant's earlier Application No. 16/714,821.  All claims are drawn to the same invention claimed in the earlier application and could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the earlier application.  Accordingly, THIS ACTION IS MADE FINAL even though it is a first action in this case.  See MPEP § 706.07(b).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no, however, event will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN A DOUBRAVA whose telephone number is (408)918-7561. The examiner can normally be reached M-F 9-5 Pacific Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Price can be reached on 571-270-5421. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.A.D./Examiner, Art Unit 3783                                                                                                                                                                                                        
/LAURA A BOUCHELLE/Primary Examiner, Art Unit 3783